First Amendment Agreement — Atrush

For and on behalf of General Exploration Partners, Inc.:

iw,

Title: C\NQAC OA. me as @
Name:. 4.4 Ven M..... Cram Loew e4

Signature

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural

Gas Affairs of the Kurdistan Region — Iraq
Resources in the Kurdistan Region

Barham Salih Ashti Hawrami

[Signature page to the Atrush First Amendment Agreement.|
First Amendment Agreement — Atrush

For and on behalf of General Exploration Partners, Inc.:

Title: oo... ccc cece cece cece cece eee e en ceeeeueees

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government

On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region — Iraq Resources in the Kurdistan Region
Signature: LIS oe Signature:.. Aft —_
Barham Salih Ashti Hawrami

[Signature page to the Atrush First Amendment Agreement.|
As of 7/30/2010

Operational Timeline (Atrush-1 well

Rig - Move to Kurdistan/location

Rig up drilling rig

Acceptance testing

Spud

Orill 26" hole and run 20" casing

Drill 17-1/2" hole, log and run 13-3/8" casing

Drill 12-1/4" hole, log, DSTx2 and run 9-5/8" casing, cement casing
Drill 8-1/2" hole, log, DSTx2 and run 7? liner, cement liner

TRA

Extended Testing

Activity Group
Wellsite
Wellsite
Wellsite

Drilling/Testing

Drilling/Testing

Drilling/Testing

Drilling/Testing

Drilling/Testing

Drilling/Testing

Drilling/Testing

| 8/19 |
| 8/25 |

